Citation Nr: 1045265	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for mixed obstructive sleep 
apnea, to include as secondary to service-connected allergic 
rhinitis with hypertrophy of inferior turbinates.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to September 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In December 2006, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In January 2008, the Veteran 
testified at a Central Office hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are associated 
with the claims file.

In February 2008, the Board denied entitlement to service 
connection for mixed obstructive sleep apnea.  In a February 2010 
memorandum decision, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's February 2008 
decision, and remanded the claim for readjudication consistent 
with the Court's memorandum decision.

As an additional matter, the Board notes that the RO issued a 
statement of the case in December 2009 with regard to the 
Veteran's claim for service connection for posttraumatic stress 
disorder (PTSD).  However, the Veteran did not file a timely 
substantive appeal with regard to this claim.  See 38 C.F.R. 
§ 20.302(b)(1).  As such, this issue is not before the Board.

For reasons explained below, the current appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.





REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to service connection for mixed obstructive sleep 
apnea, to include as secondary to service-connected allergic 
rhinitis with hypertrophy of inferior turbinates.

As an initial matter, the Board notes that while the Veteran was 
provided with notice under the VCAA with regard to establishing 
service connection on a direct basis, he was not provided with 
notice of what type of information and evidence is needed to 
substantiate his claim for service connection on a secondary 
basis.  Thus, on remand, the RO/AMC should provide corrective 
notice.

The Veteran contends that he had symptoms of sleep apnea in 
service (such as breathing problems, loud snoring, and difficulty 
sleeping) and that he continues to suffer from the same symptoms 
at present.  He is also currently service-connected for allergic 
rhinitis with hypertrophy of inferior turbinates at a rate of 10 
percent disabling.

The Veteran's service treatment records show that he was referred 
to the ears, nose, and throat clinic for a two-week history of 
breathing difficulties in June 1965.  The referring examiner 
noted that the nature of the Veteran's complaints was vague in 
view of his lack of understanding of English, but the Veteran 
related that he had considerable trouble breathing at night due 
to nasal congestion and blockage.  The Veteran reportedly 
indicated that he had been treated with decongestants and nose 
drops with no effect.  The referring examiner reported that a 
physical examination revealed no true nasal septal deviation, but 
the nasal passage on the left side was quite swollen and blocked, 
and there were possibly polyps on the right side.  The consultant 
diagnosed acute vasomotor rhinitis that might be caused by 
excessive use of nose drops.  The Veteran was seen on subsequent 
occasions in the clinic.  In July 1965, it was noted that he felt 
much better.  In October 1965, it was noted that he had no 
problems except when he was exposed to dust.  The Veteran was 
next seen in August 1966 for complaints of difficulty breathing 
and nasal stuffiness.  After an examination, the service examiner 
noted an impression of acute rhinitis.  The September 1966 
service separation examination report noted the Veteran's 
diagnosis of allergic rhinitis.  On an accompanying September 
1966 report of medical history, the Veteran's complaints included 
shortness of breath and frequent trouble sleeping.

After his discharge from service, the Veteran underwent a VA 
ears, nose, and throat examination in October 1967.  On that 
occasion, he complained of difficulty breathing and nasal 
obstruction due to nasal polyps.  After an examination, the 
examiner diagnosed allergic rhinitis, with hypertrophy of both 
inferior turbinates.  The Veteran was diagnosed with the same 
disorder at another VA ears, nose, and throat examination 
conducted in October 1972.  A March 1999 VA nose, sinus, larynx, 
and pharynx examination report similarly noted a diagnosis of 
chronic allergic rhinitis.

In January 2000, a private polysomnography report noted that the 
Veteran underwent a sleep study that revealed mild mixed 
obstructive sleep apnea.

In a March 2006 statement, one of the Veteran's fellow soldiers 
recalled that the Veteran had complained of breathing 
difficulties at night and fatigue during the day in service.

The Veteran underwent a VA respiratory examination in May 2006.  
Based on a review of the claims folder and examination of the 
Veteran, the examiner diagnosed mild mixed obstructive sleep 
apnea.  The examiner opined that the Veteran's breathing problems 
and sleep problems reported in service were more likely than not 
related to his service-connected allergic rhinitis.  The examiner 
noted that it was very unlikely that the Veteran's reported 
symptoms in service were related to mild obstructive sleep apnea, 
which was diagnosed 34 years after his discharge from service.

Because the May 2006 examiner did not provide sufficient 
supporting rationale for her medical opinion regarding direct 
service connection, and in light of the fact that the record does 
not currently contain any medical opinions addressing secondary 
service connection, the Veteran should now be afforded a new VA 
respiratory examination in order to determine whether his current 
mixed obstructive sleep apnea arose during service, is otherwise 
related to any incident of service, or is caused or permanently 
worsened beyond normal progress by his service-connected allergic 
rhinitis with hypertrophy of inferior turbinates.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, relevant ongoing VA medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about 
what is needed to substantiate a claim for 
service connection on a secondary basis.

2.  Obtain all relevant ongoing VA treatment 
records dating since April 2010 from the VA 
Medical Center in San Juan, Puerto Rico.

3.  Schedule the Veteran for a VA respiratory 
examination by a physician to determine the 
current nature and extent of his mixed 
obstructive sleep apnea, and to obtain an 
opinion as to whether such disorder is 
possibly related to service or to his 
service-connected allergic rhinitis with 
hypertrophy of inferior turbinates.  The 
claims file must be provided to and be 
reviewed by the examiner in 
conjunction with the examination.  Any tests 
or studies deemed necessary should be 
conducted, and the results should be reported 
in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current mixed 
obstructive sleep apnea arose during service, 
is otherwise related to any incident of 
service, or is caused or aggravated 
(permanent worsening of the underlying 
disability beyond natural progress) by his 
service-connected allergic rhinitis with 
hypertrophy of inferior turbinates.  If 
aggravation is determined, then the examiner 
should quantify the degree of such 
aggravation, if possible.  A complete 
rationale for all opinions expressed should 
be provided.

4.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed.  If the benefit 
sought on appeal remains denied, then the 
Veteran should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the Board 
for further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

